Exhibit 10.25

SIXTH AMENDMENT TO LEASE

THIS SIXTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of the 31
day of January, 2014, by and between WCOT/HILL SAN CLEMENTE, LP, a Delaware
limited partnership (“Landlord”), as successor-in-interest to 3900 San Clemente,
L.P. (“Original Landlord”) and BAZAARVOICE, INC., a Delaware corporation
(“Tenant”).

WHEREAS, Original Landlord and Tenant entered into that certain Office Lease
Agreement dated as of July 15, 2009 (the “Lease Agreement”) pursuant to which
Tenant leased from Landlord certain space in that building known as 3900 San
Clemente, and located at 3900 N. Capital of Texas Highway, Austin, Texas 78746
(the “Building”), as more particularly described therein;

WHEREAS, the Lease Agreement has been amended by that certain Acceptance of
Premises Memorandum dated October 21, 2009, that certain First Amendment to
Lease Agreement dated as of January 19, 2010, that certain Second Amendment to
Lease dated as of February 8, 2010, that certain Third Amendment to Lease dated
as of March 30, 2010, that certain Acceptance of Premises Memorandum for Suite
250 dated May 12, 2010, that certain Fourth Amendment to Lease dated as of
May 11, 2011, that certain Acceptance of Premises Memorandum for Suite 260 dated
August 30, 2011, and that certain Fifth Amendment to Lease (the “Fifth
Amendment”) dated as of February 27 [2012] (the Lease Agreement, as amended, the
“Lease”), whereby Tenant currently leases from Landlord approximately 113,368
square feet of Agreed Rentable Area (the “Current Premises”), as more
particularly described therein;

WHEREAS, pursuant to a letter from Tenant to Landlord dated December 23, 2013,
Tenant has exercised its Sublease Conversion Right, as defined and set forth in
Section 11(b) of the Fifth Amendment, to expand the Premises under the Lease to
include the approximately 7,510 square feet of Agreed Rentable Area known as
Suite 200 on the second (2nd) floor of the Building as shown on Exhibit A
attached hereto (“Suite 200”);

WHEREAS, the Term of the Lease is currently scheduled to expire on December 31,
2015; and

WHEREAS, Landlord and Tenant desire to amend the Lease to reflect their
agreements as to the terms and conditions governing Tenant’s lease of Suite 200.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
between the parties herein contained, Landlord and Tenant hereby agree as
follows:

1. Premises.

(a) Effective as of the Suite 200 Expansion Date (hereinafter defined), Landlord
shall lease Suite 200 to Tenant and Tenant shall lease Suite 200 from Landlord,
and the Premises, as defined in the Lease, shall mean, collectively, the Current
Premises and Suite 200. Accordingly, effective as of the Suite 200 Expansion
Date, the “Agreed Rentable Area”, as defined in Item 2 of the Basic Lease
Provisions, shall be amended to mean 120,878 square feet. Suite 200 shall be
subject to all the terms and conditions of the Lease except as expressly
modified herein and except that Tenant shall not be entitled to receive any
allowances or free rent in connection with Suite 200 granted with respect to the
Current Premises.



--------------------------------------------------------------------------------

(b) As used herein, the “Suite 200 Expansion Date” shall mean the earlier to
occur of (i) January 1, 2015 or (ii) the termination of the Suite 200 Lease and
the Proposed Sublease (as such terms are defined in the Fifth Amendment). Upon
determination of the actual Suite 200 Expansion Date, Landlord and Tenant shall
execute an Acceptance of Premises Memorandum in substantially the form of
Exhibit E attached to the Lease. Effective as of the Suite 200 Expansion Date,
Exhibit A attached hereto shall be added to and incorporated into Exhibit A to
the Lease.

2. Basic Rent. Commencing on the Suite 200 Expansion Date, in addition to the
Basic Rent payable with respect to the Current Premises, Tenant shall pay Basic
Rent for Suite 200 as follows:

 

Rental

Period

   Rate Per Square
Foot of Agreed
Rentable Area      Basic
Annual
Rent      Basic
Monthly
Rent  

Suite 200 Expansion Date – 12/31/15

   $ 21.50       $ 161,465.04       $ 13,455.42   

All such Basic Rent shall be payable in accordance with the terms of the Lease.

3. Tenant’s Pro Rata Share Percentage. Commencing on the Suite 200 Expansion
Date, Tenant shall pay Additional Rent with respect to Suite 200 in accordance
with the terms of the Lease, as amended hereby. Accordingly, effective as of the
Suite 200 Expansion Date, “Tenant’s Pro Rata Share Percentage”, as defined in
Item 4 of the Basic Lease Provisions, shall be amended to mean 48.1306%.

4. Acceptance of Suite 200. Tenant acknowledges that Tenant currently occupies
Suite 200 as the subtenant under the Proposed Lease and Tenant hereby accepts
Suite 200 (including the suitability of Suite 200 for the Permitted Use) for all
purposes. By taking (or maintaining) possession of Suite 200 on the Suite 200
Expansion Date, Tenant shall be deemed to have accepted Suite 200 and agreed
that Suite 200 is in good order and satisfactory condition, with no
representation or warranty by Landlord as to the condition of Suite 200 or the
Building or suitability thereof for Tenant’s use, except as otherwise expressly
set forth in the Lease. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THE LEASE, NO
WARRANTIES, EXPRESS OR IMPLIED, ARE MADE REGARDING THE CONDITION OR SUITABILITY
OF SUITE 200 ON THE SUITE 200 EXPANSION DATE. FURTHER, TO THE EXTENT PERMITTED
BY LAW, TENANT WAIVES ANY IMPLIED WARRANTY OF SUITABILITY OR OTHER IMPLIED
WARRANTIES THAT LANDLORD WILL MAINTAIN OR REPAIR SUITE 200 OR ITS APPURTENANCES
EXCEPT AS MAY BE CLEARLY AND EXPRESSLY PROVIDED IN THE LEASE. Without limitation
of the foregoing, Tenant acknowledges and agrees that Landlord shall not be
obligated to provide any improvement allowances or perform any leasehold
improvement work in connection with Tenant’s lease of Suite 200.

 

2



--------------------------------------------------------------------------------

5. Removal Requirements. Landlord hereby agrees (i) neither Tenant nor
Prospective Sublessor (as defined in the Fifth Amendment) will be required to
remove any Installations (as defined in the Suite 200 Lease (as defined in the
Fifth Amendment)) upon the expiration or earlier termination of the Suite 200
Lease, and (ii) Tenant will not be required to remove any Installations (as
defined in the Suite 200 Lease) existing as of the commencement of the Proposed
Sublease, other than data and phone cabling, upon the expiration or earlier
termination of the Lease.

6. Parking. Tenant’s parking rights with respect to the Current Premises shall
continue in accordance with the terms of the Lease. Commencing on the Suite 200
Expansion Date and continuing so long as the Lease, as amended hereby, remains
in effect with respect to Suite 200, Tenant or persons designated by Tenant
shall have the right (but not the obligation) to rent, at no additional charge
during the Term, on an unreserved and non-exclusive basis, thirty (30) parking
spaces in or on the roof of the Garage in addition to the other parking spaces
to which Tenant is entitled. Notwithstanding anything contained in the Lease,
except as set forth in the preceding sentence, Tenant shall not be entitled to
any additional parking spaces in connection with the addition of Suite 200 to
the Premises under the Lease. Tenant’s use of such additional spaces shall be
governed by the terms of the Lease, except as otherwise provided herein.

7. Brokers. Tenant warrants that it has had no dealings with any real estate
broker or agent in connection with the negotiation of this Amendment other than
CBRE, Inc. (“Tenant’s Broker”) and HPI Real Estate, Inc. (“Landlord’s Broker”),
and that it knows of no other real estate brokers or agents who are or might be
entitled to a commission in connection with this Amendment. Landlord agrees to
pay a commission to Tenant’s Broker and to Landlord’s Broker pursuant to
separate written agreements between Landlord and such brokers. Tenant agrees to
indemnify and hold Landlord harmless from and against any liability or claim
arising in respect to any brokers or agents claiming a commission by, through,
or under Tenant in connection with this Amendment other than Tenant’s Broker.
Landlord agrees to indemnify and hold Tenant harmless from and against any
liability or claim arising in respect to any brokers or agents claiming a
commission by, through, or under Landlord in connection with this Amendment.

8. Defined Terms. Except as defined differently herein, all capitalized terms
used in this Amendment shall have the meanings ascribed to them under the Lease.

9. Authority. Tenant represents to Landlord as follows: (i) Tenant is a duly
formed and validly existing corporation under the laws of the State of Delaware,
(ii) Tenant has and is qualified to do business in Texas, (iii) Tenant has the
full right and authority to enter into this Amendment, and (iv) each person
signing on behalf of Tenant was and continues to be authorized to do so.

10. Exhibit. Each exhibit attached hereto is made a part hereof for all
purposes.

 

3



--------------------------------------------------------------------------------

11. Ratification of Lease. Except as amended hereby, the Lease shall remain in
full force and effect in accordance with its terms and is hereby ratified. In
the event of a conflict between the Lease and this Amendment, this Amendment
shall control.

12. Entire Agreement. This Amendment, together with the Lease, contains all of
the agreements of the parties hereto with respect to any matter covered or
mentioned in this Amendment or the Lease, and no prior agreement, understanding
or representation pertaining to any such matter shall be effective for any
purpose.

13. Successors and Assigns. The terms and provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

14. Severability. A determination that any provision of this Amendment is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision hereof and any determination that the application of any
provision of this Amendment to any person or circumstance is illegal or
unenforceable shall not affect the enforceability or validity of such provision
as it may apply to any other persons or circumstances.

15. Governing Law. This Amendment shall be governed by the laws of the State of
Texas.

Signature Page to Follow.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

    LANDLORD    

WCOT/HILL SAN CLEMENTE, LP, a Delaware

limited partnership

    By:  

HPI Real Estate Management, Inc., a Texas

corporation, its authorized agent

Approved:               By:   /s/ Richard E. Anderson

/s/ Richard Paddock

      Name:   Richard E. Anderson Richard Paddock       Title:   President    
TENANT     BAZAARVOICE, INC., a Delaware corporation     By:   /s/ Jim Offerdahl
    Name:   Jim Offerdahl     Title:   CFO

 

5



--------------------------------------------------------------------------------

EXHIBIT A

FLOOR PLAN FOR SUITE 200

 

LOGO [g698757g15g13.jpg]

 

A-1